DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the imaging sensor configured to receive the optical radiation from the photonic nanojet transmitted through the sample of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that Fig. 4 refers to ‘the optical radiation from the photonic nanojet reflected from the surface of the sample.’
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huszka et al. (Turning a normal microscope into a super-resolution instrument using a scanning microlens array)-cited by applicant.
	As for claim 1, Huszka in a turning normal microscope into a super-resolution instrument using a scanning microlens array discloses/suggests the following:  a microlens imaging system for performing sub-diffraction limit optical imaging (page 1: first paragraph; page 1: third paragraph:  lines 1-8; Fig. 1 with paragraph of Fig. 1 of page 2 and Fig. 2 with paragraph of Fig. 2 of page 3; page 3: Fig. 2(a): 7 (treating each microsphere as a microlens); noting in line 8 of paragraph of Figure 1 of page 2:  ‘the microsphere acts as a lens’ as well as lines 3-4 of first paragraph of page 2:  ‘the microsphere, which acts a lens’; lines 1-4 of last paragraph of page 2),

the system comprising:

a microlens layer comprising a plurality of microlenses disposed adjacent to a surface of
a sample (Fig. 2(a) of page 3: 6, 7 (treating each microsphere as a microlens), 8; Fig. 2(e) of page 3: 6) and configured to provide a photonic nanojet to the surface of the sample (page 1: third paragraph:  lines 1-8;  Fig. 1 with paragraph of Fig. 1 of page 2); 

an illumination source configured to provide optical radiation to the microlens layer (lines 1-2 of last paragraph of page 2: HAL100 halogen light source; lines 3-6 of last paragraph of page 1:  illumination light with peak at 600 nm;  and Fig. 1 of page 2 demonstrates in (a) an illumination source above microscope objective when viewing ‘Light direction’), wherein the optical 
	As for ‘an imaging sensor configured to receive the optical radiation from the photonic nanojet reflected from the surface of the sample or transmitted through the sample, and further
configured to generate an electrical signal indicative of an image of the surface,’ Huszka does not explicitly state this.  However, Huszka does teach that optical radiation from the photonic nanojet is reflected from the surface of the sample (last three lines of last paragraph of page 1 with Figs. 1(a) and (b) with paragraph of Fig. 1 of page 3).  Huszka also teaches that a microscope-mounted camera takes pictures (lines 6-7 of first paragraph of page 1) that appears to have an imaging sensor such as a CCD sensor with digital image processing (last paragraph of page 2 with lines 1-3 of page 3:  wherein, system comprises Axio Imager M2m, AxioCam MRm, and an algorithm with stitching; first paragraph of page 7: final image has 175MPixel and file size of 530 MB with stitching algorithm as well as ImageJ algorithm).  
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an imaging sensor configured to receive the optical radiation from the photonic nanojet reflected from the surface of the sample or transmitted through the sample, and further configured to generate an electrical signal indicative of an image of the surface in order to produce a big field-of-view, super resolution image which may be 175MPixel and a file size of 530 MB via image capture by an AXIOCam MRm with digital processing via a custom stitching algorithm or seamless stitching in ImageJ.

	As for claim 2, Huszka discloses/suggests everything as above (see claim 1).  In addition, Huszka discloses/suggests wherein the microlens layer comprises a plurality of microspheres (page 3: Fig. 2(a): 7 (treating each microsphere as a microlens) with 6, Fig. 2(e): 6 ; page 1: paragraph 1:  lines 8-10:  ‘two by one array of barium titanate glass microspheres in oil-immersion environment’; noting in line 8 of paragraph of Figure 1 of page 2:  ‘the microsphere acts as a lens’ as well as lines 3-4 of first paragraph of page 2:  ‘the microsphere, which acts a lens’).

	As for claim 3, Huszka discloses/suggests everything as above (see claim 1).  In addition, Huszka discloses/suggests wherein the microlens layer comprises a plurality of microlenses suspended in an immersive medium (page 3: Fig. 2(a): 7 (treating each microsphere as a microlens), 6,  and 5; page 1: paragraph 1:  lines 8-10:  ‘two by one array of barium titanate glass microspheres in oil-immersion environment’; noting in line 8 of paragraph of Figure 1 of page 2:  ‘the microsphere acts as a lens’ as well as lines 3-4 of first paragraph of page 2:  ‘the microsphere, which acts a lens’).

	As for claim 4, Huszka discloses/suggests everything as above (see claim 3).  In addition, Huszka discloses/suggests wherein the immersive medium has an index of refraction of about 1.56 (page 1: third paragraph:  line 7:  nmedium =1.56 for immersion oil), and wherein each of the plurality of microlenses have indices of refraction of about 1.95 (page 1: third paragraph:  line 6: nsphere =1.95 for the used barium titanate glass -BTG- microspheres).

claim 5, Huszka discloses/suggests everything as above (see claim 3).  In addition, Huszka discloses/suggests wherein a refractive index of the immersive medium, a refractive index of at least one of the plurality of microlenses, and a geometry of at least one of the plurality of microlens are chosen to form a photonic nanojet (page 1: third paragraph: lines 3-8:  ‘The position, shape, and size of this photonic nanojet is determined … to enable imaging sub-diffraction limited features of the sample.’).

	As for claim 6, Huszka discloses/suggests everything as above (see claim 1).  In addition, Huszka discloses/suggests the plurality of microlenses comprises barium titanate (page 1:  first paragraph:  lines 8-10:  ‘We demonstrated 130 nm later resolution … two by one array of barium titanate glass microspheres in oil-immersion environment’; page 1: third paragraph:  line 6: ‘used barium titanate glass-BTG-microspheres’; Fig. 2: (a) 7; (e) 6).

	As for claim 11, Huszka in a turning normal microscope into a super-resolution instrument using a scanning microlens array discloses/suggests the following: a method of fabricating a microlens imaging system for performing sub-diffraction limit optical imaging (page 1: first paragraph; page 1: third paragraph:  lines 1-8; Fig. 1 with paragraph of Fig. 1 of page 2 and Fig. 2 with paragraph of Fig. 2 of page 3; page 3: Fig. 2(a): 7 (treating each microsphere as a microlens); noting in line 8 of paragraph of Figure 1 of page 2:  ‘the microsphere acts as a lens’ as well as lines 3-4 of first paragraph of page 2:  ‘the microsphere, which acts a lens’; lines 1-4 of last paragraph of page 2),

the method comprising: 

a photonic nanojet to the surface of the sample (page 1: third paragraph:  lines 1-8;  Fig. 1 with paragraph of Fig. 1 of page 2), wherein the microlens layer comprises a plurality of microlenses (Fig. 2(a) of page 3: 6, 7 (treating each microsphere as a microlens), 8; Fig. 2(e) of page 3: 6);  

providing, by an illumination source, optical radiation to the microlens layer (lines 1-2 of last paragraph of page 2: HAL100 halogen light source; lines 3-6 of last paragraph of page 1:  illumination light with peak at 600 nm;  and Fig. 1 of page 2 demonstrates in (a) an illumination source above microscope objective when viewing ‘Light direction’), wherein the optical radiation has a wavelength such that the microlens layer focuses the optical radiation to
form a photonic nanojet, and wherein the photonic nanojet is incident on the surface of the
sample (lines 3-6 of last paragraph of page 1:  illumination light with peak at 600 nm; and Figs. 1(a) and 1(b) with paragraph of Figure 1 of page 2: noting that light focused by converging of light when passing through a microsphere).

	As for ‘receiving, by an imaging sensor, the optical radiation from the nanojet incident on the surface of the sample; and generating, by the imaging sensor, an electrical signal indicative of an image of the surface of the sample,’ Huszka does not explicitly state this.  However, Huszka does teach that optical radiation from the photonic nanojet is reflected from the surface of the sample (last three lines of last paragraph of page 1 with Figs. 1(a) and (b) with paragraph of Fig. 1 of page 3).  Huszka also teaches that a microscope-mounted camera takes pictures (lines 6-7 of first paragraph of page 1) that appears to have an imaging sensor such as a 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, by an imaging sensor, the optical radiation from the nanojet incident on the surface of the sample; and generate by the imaging sensor, an electrical signal indicative of an image of the surface of the sample in order to produce a big field-of-view, super resolution image which may be 175MPixel and a file size of 530 MB via image capture by an AXIOCam MRm with digital processing via a custom stitching algorithm or seamless stitching in ImageJ.

	As for claim 12, Huszka discloses/suggests everything as above (see claim 11).  In addition, Huszka discloses/suggests wherein the microlens layer comprises a plurality of microspheres (page 3: Fig. 2(a): 7 (treating each microsphere as a microlens) with 6, Fig. 2(e): 6 ; page 1: paragraph 1:  lines 8-10:  ‘two by one array of barium titanate glass microspheres in oil-immersion environment’; noting in line 8 of paragraph of Figure 1 of page 2:  ‘the microsphere acts as a lens’ as well as lines 3-4 of first paragraph of page 2:  ‘the microsphere, which acts a lens’).

	As for claim 13, Huszka discloses/suggests everything as above (see claim 11).  In addition, Huszka discloses/suggests wherein the microlens layer comprises a plurality of microlenses suspended in an immersive medium (page 3: Fig. 2(a):  7 (treating each microsphere 

	As for claim 14, Huszka discloses/suggests everything as above (see claim 13).  In addition, Huszka discloses/suggests wherein the immersive medium has an index of refraction of about 1.56 (page 1: third paragraph:  line 7:  nmedium =1.56 for immersion oil), and wherein each of the plurality of microlenses have indices of refractions of about 1.95 (page 1: third paragraph:  line 6: nsphere =1.95 for the used barium titanate glass -BTG- microspheres).

	As for claim 15, Huszka discloses/suggests everything as above (see claim 13).  In addition, Huszka discloses/suggests wherein a refractive index of the immersive medium, a refractive index of at least one of the plurality of microlenses, and a geometry of at least one of the plurality of microlens are chosen to form a photonic nanojet (page 1: third paragraph: lines 3-8:  ‘The position, shape, and size of this photonic nanojet is determined … to enable imaging sub-diffraction limited features of the sample.’)
	As for the ‘refractive index of the immersive medium’ being a ‘wavelength dependent refractive index of the immersive medium’ Huszka does not explicitly state this.  Nevertheless, Huszka teaches that the position, shape, and size of a photonic nanojet is determined by the wavelength of the illumination light such as when using 600 nm, the shape of the micro-object and the ratio between the two refractive indices, the refractive index of the microspheres, and the refractive index of the immersive medium, the immersion oil (page 1: third paragraph: lines 3-7:  

	As for claim 16, Huszka discloses/suggests everything as above (see claim 11).  In addition, Huszka discloses/suggests the plurality of microlenses comprises barium titanate (page 1:  first paragraph:  lines 8-10:  ‘We demonstrated 130 nm later resolution … two by one array of barium titanate glass microspheres in oil-immersion environment’; page 1: third paragraph:  line 6: ‘used barium titanate glass-BTG-microspheres’; Fig. 2: (a) 7; (e) 6)


7.	Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Huszka et al. (Turning a normal microscope into a super-resolution instrument using a scanning microlens array)-cited by applicant in view of Haeggstroem et al. (CN 108779976 A)-using machine translation.
As for claim 7, Huszka discloses/suggests everything as above (see claim 1).  Huszka is silent concerning ‘a first polarizer configured to polarize the optical radiation provided by the illumination source before the optical radiation is provided to the microlens layer; and a second polarizer configured to polarize the optical radiation received from the surface of the sample before the imaging sensor receives the optical radiation.’  Nevertheless, Haeggstroem in using photon-jet properties of the layer structure of the lower surface and the surface of the white light interference teaches using a photon jet from microspheres to form super-resolution images (abstract); wherein, polarization is one way of enhancing contrast in an image (page 3 last three lines) wherein placing a polarizer in a front of the light source and in front of the detector an analyzer, another polarizer, enhances image contrast in transient imaging by creating a phase shift (page 5: lines 28-31).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have ‘a first polarizer configured to polarize the optical radiation provided by the illumination source before the optical radiation is provided to the microlens layer; and a second polarizer configured to polarize the optical radiation received from the surface of the sample before the imaging sensor receives the optical radiation’ in order to provide image contrast enhancement in super resolution images.
	
	As for claim 17, Huszka discloses/suggests everything as above (see claim 11 Huszka is silent concerning ‘polarizing, by a first polarizer, the optical radiation provided by the illumination source before the optical radiation is provided to the microlens layer; and polarizing, by a second polarizer, the optical radiation received from the surface of the sample before the imaging sensor receives the optical radiation. Nevertheless, Haeggstroem in using photon-jet properties of the layer structure of the lower surface and the surface of the white light .

8.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huszka et al. (Turning a normal microscope into a super-resolution instrument using a scanning microlens array)-cited by applicant in view of Yan et al. (Microsphere-Coupled Scanning Laser Confocal Nanoscope for Sub-Diffraction-Limited Imaging at 25 nm Lateral Resolution in the Visible Spectrum).
	As for claim 8, Huszka discloses/suggests everything as above (see claim 1).  Huszka does not explicitly state ‘wherein at least a surface of one of the plurality of microlenses is positioned at a distance of less than 20 nanometers from the surface of the sample.’  Huszka refers to a lateral resolution of 130 nm for his imaging system (last line of first paragraph of page 7) and notes an initial focus setting that is 5 microns closer to the sample before stepping in either the x or y direction for the next picture during scanning (lines 1-8 of last paragraph of page 2).  Huszka also cites the Yan reference (page 7: References: #21).  Nevertheless, Yan in a 3 nanowires are resolved at 25 nm resolution with 5 micron diameter FS mSLCM (page 1811: Figs. 3(e) and 3(f) and col. 1: Nanowire Imaging Experiments line 1 to col. 2, line 7) and gold quintuplet nanodots with 25 nm separations of peripheral dots can be nearly resolved with 5 micron diameter FS mSLCM (page 1812: Figure 4(c); col. 1: Gold Quintuplet Nanodot Imaging Experiments: lines 1-10).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have at least a surface of one of the plurality of microlenses be positioned at a distance of less than 20 nanometers from the surface of the sample such as at 0 nm when using 5 micron diameter microspheres with a 408 nm wavelength to have a 25 nm lateral resolution in super resolution imaging to resolve objects with diameters of 40 nm and 50 nm and objects separated by 25 nm such as gold nanodots in a nanodot quintuplet.
	As for claim 9, Huszka discloses/suggests everything as above (see claim 1).  Huszka does not explicitly state ‘wherein at least a surface of one of the plurality of microlenses is positioned at a distance of less than 200 nanometers from the surface of the sample.’  Huszka refers to a lateral resolution of 130 nm for his imaging system (last line of first paragraph of page 7) and notes an initial focus setting that is 5 microns closer to the sample before stepping in 3 nanowires are resolved at 25 nm resolution with 5 micron diameter FS mSLCM (page 1811: Figs. 3(e) and 3(f) and col. 1: Nanowire Imaging Experiments line 1 to col. 2, line 7) and gold quintuplet nanodots with 25 nm separations of peripheral dots can be nearly resolved with 5 micron diameter FS mSLCM (page 1812: Figure 4(c); col. 1: Gold Quintuplet Nanodot Imaging Experiments: lines 1-10).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have at least a surface of one of the plurality of microlenses be positioned at a distance of less than 200 nanometers from the surface of the sample such as at 0 nm, 10 nm, 20 nm , 30 nm, 40 nm, approximately 100 nm, or approximately 150 nm when using 5 micron diameter microspheres with a 408 nm wavelength to have a 25 nm lateral resolution in super resolution imaging to resolve objects with diameters of 40 nm and 50 nm and objects separated by 25 nm such as gold nanodots in a nanodot quintuplet.
claim 10, Huszka discloses/suggests everything as above (see claim 1).  Huszka is silent concerning ‘the imaging sensor is configured to capture images with a spatial resolution of about 25 nm.’  Huszka refers to a lateral resolution of 130 nm for his imaging system (last line of first paragraph of page 7).  Huszka also cites the Yan reference (page 7: References: #21).  Nevertheless, Yan in a microsphere-coupled scanning laser confocal nanoscope for sub-diffraction-limited imaging at 25 nm lateral resolution in the visible spectrum teaches higher resolution imaging in a microsphere-coupled scanning laser confocal microscope by using a 408 nm wavelength illuminating laser under reflection illumination mode, 25 nm imaging resolution (page 1815, column 2: CONCLUSIONS lines 1-5).  As well Yan demonstrates that 40 nm diameter Ag nanowires and 50 nm diameter WO3 nanowires are resolved at 25 nm resolution with 5 micron diameter FS mSLCM (page 1811: Figs. 3(e) and 3(f) and col. 1: Nanowire Imaging Experiments line 1 to col. 2, line 7) and gold quintuplet nanodots with 25 nm separations of peripheral dots can be nearly resolved with 5 micron diameter FS mSLCM (page 1812: Figure 4(c); col. 1: Gold Quintuplet Nanodot Imaging Experiments: lines 1-10).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the imaging sensor be configured to capture images with a spatial resolution of about 25 nm, 25 nm lateral resolution, when using 5 micron diameter microspheres with a 408 nm wavelength to resolve objects with diameters of 40 nm and 50 nm and objects separated by 25 nm such as gold nanodots in a nanodot quintuplet in a super resolution imaging system.

As for claim 18, Huszka discloses/suggests everything as above (see claim 11).  Huszka does not explicitly state ‘wherein at least a surface of one of the plurality of microlenses is 3 nanowires are resolved at 25 nm resolution with 5 micron diameter FS mSLCM (page 1811: Figs. 3(e) and 3(f) and col. 1: Nanowire Imaging Experiments line 1 to col. 2, line 7) and gold quintuplet nanodots with 25 nm separations of peripheral dots can be nearly resolved with 5 micron diameter FS mSLCM (page 1812: Figure 4(c); col. 1: Gold Quintuplet Nanodot Imaging Experiments: lines 1-10).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have at least a surface of one of the plurality of microlenses be positioned at a distance of less than 20 nanometers from the surface of the sample such as at 0 nm when using 5 micron diameter microspheres with a 408 nm wavelength to have a 25 nm lateral resolution in super resolution imaging to resolve objects with diameters of 40 nm and 50 nm and objects separated by 25 nm such as gold nanodots in a nanodot quintuplet.

As for claim 19, Huszka discloses/suggests everything as above (see claim 11).  Huszka does not explicitly state ‘wherein at least a surface of one of the plurality of microlenses is positioned at a distance of less than 200 nanometers from the surface of the sample.’  Huszka refers to a lateral resolution of 130 nm for his imaging system (last line of first paragraph of page 7) and notes an initial focus setting that is 5 microns closer to the sample before stepping in either the x or y direction for the next picture during scanning (lines 1-8 of last paragraph of page 2).  Huszka also cites the Yan reference (page 7: References: #21).  Nevertheless, Yan in a microsphere-coupled scanning laser confocal nanoscope for sub-diffraction-limited imaging at 25 nm lateral resolution in the visible spectrum teaches higher resolution imaging in a microsphere-coupled scanning laser confocal microscope by using a 408 nm wavelength illuminating laser under reflection illumination mode, 25 nm imaging resolution (page 1815, column 2: CONCLUSIONS lines 1-5) and shows an axial distance of less than 200 nm from the surface of the sample (page 1813 Figure 5(f):  note that the axial distance may be 0 nm, 10 nm, 20 nm , 30 nm, 40 nm, approximately 100 nm, and approximately 150 nm for a 5 micron FS microsphere).  As well Yan demonstrates that 40 nm diameter Ag nanowires and 50 nm diameter WO3 nanowires are resolved at 25 nm resolution with 5 micron diameter FS mSLCM (page 1811: Figs. 3(e) and 3(f) and col. 1: Nanowire Imaging Experiments line 1 to col. 2, line 7) and gold quintuplet nanodots with 25 nm separations of peripheral dots can be nearly resolved with 5 micron diameter FS mSLCM (page 1812: Figure 4(c); col. 1: Gold Quintuplet Nanodot Imaging Experiments: lines 1-10).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have at least a surface of one of the plurality of microlenses be positioned at a distance of less than 200 nanometers from 
As for claim 20, Huszka discloses/suggests everything as above (see claim 11).  Huszka is silent concerning ‘the imaging sensor is configured to capture images with a spatial resolution of about 25 nm.’  Huszka refers to a lateral resolution of 130 nm for his imaging system (last line of first paragraph of page 7).  Huszka also cites the Yan reference (page 7: References: #21).  Nevertheless, Yan in a microsphere-coupled scanning laser confocal nanoscope for sub-diffraction-limited imaging at 25 nm lateral resolution in the visible spectrum teaches higher resolution imaging in a microsphere-coupled scanning laser confocal microscope by using a 408 nm wavelength illuminating laser under reflection illumination mode, 25 nm imaging resolution (page 1815, column 2: CONCLUSIONS lines 1-5).  As well Yan demonstrates that 40 nm diameter Ag nanowires and 50 nm diameter WO3 nanowires are resolved at 25 nm resolution with 5 micron diameter FS mSLCM (page 1811: Figs. 3(e) and 3(f) and col. 1: Nanowire Imaging Experiments line 1 to col. 2, line 7) and gold quintuplet nanodots with 25 nm separations of peripheral dots can be nearly resolved with 5 micron diameter FS mSLCM (page 1812: Figure 4(c); col. 1: Gold Quintuplet Nanodot Imaging Experiments: lines 1-10).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the imaging sensor be configured to capture images with a spatial resolution of about 25 nm, 25 nm lateral resolution, when using 5 micron diameter microspheres with a 408 nm wavelength to resolve objects with diameters of 40 nm and 50 nm and objects separated by 25 nm such as gold nanodots in a nanodot quintuplet in a super resolution imaging system.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886